DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are currently pending.
The abstract submitted on 02/03/2021 is accepted.
The oath submitted on 02/03/2021 is accepted.
The drawings submitted on 02/03/2021 are accepted.
The IDSs submitted on 02/03/2021; 04/16/2021; 04/29/2021; 01/14/2022; 05/19/2022 have been considered.
No foreign priority has been claimed.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20170201361 A1) in view of Shin et al. (US 20190268205 A1).

Regarding claim 1, Xu et al. discloses a method (Xu et al., FIG. 3) for wireless communication at a base station (Xu et al., FIG. 6; [0084] method for transmitting a reference signal for a NB-IOT terminal), comprising: 
identifying a set of synchronization signal blocks (Xu et al., [0085] determining at least one first antenna port for transmitting a demodulation reference signal and at least one second antenna port for transmitting an enhanced reference signal, respectively, where the at least one second antenna port and the at least one first antenna port being determined have an association in relation to [0089] since only the NB-SSS in the synchronizing signal, including NB-PSS and NB-SSS, carries the cell ID, it is preferable that, the first antenna port for transmitting the demodulation reference signal serves as a transmitting port of the NB-SSS); and 
transmitting each synchronization signal block of the set of synchronization signal blocks (Xu et al., [0087] transmitting the demodulation reference signal and the enhanced reference signal to a terminal, based on the at least one first antenna port being determined for transmitting the demodulation reference signal and the at least one second antenna port being determined for transmitting the enhanced reference signal). 
Xu et al. does not expressly disclose each synchronization signal block being transmitted on one or more component carriers of a set of component carriers or transmitted simultaneously on a wideband carrier.
Shin et al., for example, from an analogous field of endeavor (Shin et al., [0103] NR defines at least two types of synchronization signals including NR-PSS and NR-SSS, where NR-PSS is defined for initial symbol boundary synchronization for at least an NR cell and NR-SSS is defined to detect an NR cell ID or at least a part of the NR cell) discloses each synchronization signal block being transmitted on one or more component carriers of a set of component carriers or transmitted simultaneously on a wideband carrier (Shin et al., [0170] for PSS transmission, four Zadoff-Chu sequences of length 17 using different root indexes may be configured to be transmitted one by one in each symbol or one ZC sequence of length 17 using the same root index may be configured to be repeatedly transmitted to each symbol).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine each synchronization signal block being transmitted on one or more component carriers of a set of component carriers or transmitted simultaneously on a wideband carrier as taught by Shin et al. with the system of Xu et al. in order for a UE to receive the synchronization signal even if different subcarrier spacings are configured for the PSS and the SSS (Shin et al., [0171]).

Regarding claims 2, 12, Xu et al. - Shin et al. disclose transmitting each synchronization signal block using a different antenna port of the base station or using a same antenna port of the base station (Xu et al., [0088] a base station may dispose one or more first antenna ports for transmitting the demodulation reference signal and with configuration of the first antenna port, the base station can further determine the second antenna port for transmitting the enhanced reference signal).

Regarding claims 3, 13, Xu et al. - Shin et al. disclose generating a synchronization signal block corresponding to the different antenna port (Shin et al., [0116] a Zadoff Chu-sequence may be used as a reference sequence of the NR-PSS, where in the case of a sequence based synchronization signal design, at least one basic sequence length is defined with respect to each synchronization signal); and 
transmitting the synchronization signal block in a different component carrier of the set of component carriers from the different antenna port (Xu et al., [0088] a base station may dispose one or more first antenna ports for transmitting the demodulation reference signal and with configuration of the first antenna port, the base station can further determine the second antenna port for transmitting the enhanced reference signal).  The motivation is the same as in claim 1.

Regarding claims 4, 14, Xu et al. - Shin et al. disclose transmitting each synchronization signal block on different component carriers of the set of component carriers (Shin et al., [0116] when a transceiver unit (TXRU) is installed so as to adjust transmission power or a phase for each antenna element, independent beamforming is possible for each frequency resource), 
each synchronization signal block associated with a different component carrier of the set of component carriers (Shin et al., [0130] the x-SSS, the x-PSS, and the ESS are transmitted via NSSS subcarriers, NPSS subcarriers, and NESS subcarriers, respectively).  The motivation is the same as in claim 1.

Regarding claims 5, 15, Xu et al. - Shin et al. disclose transmitting each synchronization signal block using a first beam configuration having a first width greater than a second width of a second beam configuration (Xu et al., [0071] a design of a low density synchronizing signal with a large transmission cycle can be applied where both the NB-PSS and the NB-SSS apply a transmission cycle of 20 ms, and the NB-PSS and the NB-SSS respectively locate at a sub-frame 4 and a sub-frame 9 of an odd-numbered radio frame), 
the second beam configuration associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port (Xu et al., [0072] a design of a high density synchronizing signal with a small transmission cycle can be applied where the NB-PSS and the NB-SSS respectively locate at sub-frames 4 and sub-frames 9 of each radio frame).

Regarding claims 6, 16, Xu et al. - Shin et al. disclose the first beam configuration is based at least in part on a plurality of beam directions (Shin et al., [0086] if a TXRP uses beam-sweeping of 6 GHz or more, a finer TDM granularity for the same or different UE within a slot is supported).  The motivation is the same as in claim1.

Regarding claims 7, 17, Xu et al. - Shin et al. disclose identifying a first transmit power greater than a second transmit power (Xu et al., [0086] setting a transmitting power of the demodulation reference signal and a transmitting power of the enhanced reference signal, respectively), 
the second transmit power associated with transmitting a synchronization signal block over multiple component carriers of the set of component carriers from a same antenna port (Xu et al., [0087] transmitting the demodulation reference signal and the enhanced reference signal to a terminal according to the transmitting powers being set),
wherein transmitting each synchronization signal block in the one or more component carriers of the set of component carriers includes using the first transmit power (Shin et al., [0123] when a transceiver unit (TXRU) is installed so as to adjust transmission power or a phase for each antenna element, independent beamforming is possible for each frequency resource).  The motivation is the same as in claim1.

Regarding claims 8, 18 Xu et al. - Shin et al. disclose each synchronization signal block comprises at least one or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS) (Xu et al., [0069] the synchronization signal includes a NB-PSS (Primary Synchronization Signal) and a NB-SSS (Secondary Synchronization Signal)), a physical broadcast channel (PBCH) (Shin et al., [0128] a physical signal and/or a physical channel may be designated as an x-Primary Synchronization signal (PSS), an x-Secondary Synchronization Signal (SSS), an x-Physical Broadcast Channel (PBCH), an x-Physical Downlink Control Channel (PDCCH)/x-Enhanced PDCCH (EPDCCH)), and a demodulation reference signal (DMRS) of the PBCH (Xu et al., [0085] determining at least one first antenna port for transmitting a demodulation reference signal and at least one second antenna port for transmitting an enhanced reference signal).  The motivation is the same as in claim 1.

Regarding claims 9, 19, Xu et al. - Shin et al. disclose identifying an indication of an antenna port associated with different component carriers, or a selected transmission beam, or both (Shin et al., [0126] hybrid beamforming with B TXRUs that are fewer than Q antenna elements, as an intermediate form of digital beamforming and analog beamforming, may be considered, where the number of directions of the beams that may be transmitted at the same time is limited to B or less), 
wherein transmitting the synchronization signal block comprises transmitting the indication (Shin et al., [0130] a method for transmitting a different synchronization signal for each numerology may be considered, where one default numerology is configured between the base station and the UE among multiple numerologies and the synchronization signal is transmitted according to the configured default numerology).  The motivation is the same as in claim 1.

Regarding claim 10, Xu et al. - Shin et al. disclose refraining from transmitting another signal while transmitting each synchronization signal block (Xu et al., [0063] beam forming mode means a transmitting terminal implements a weighting to data before sending the data to form a narrow transmitted beam for aiming the power to a target user, so as to improve a signal to noise ratio of the target user).

Regarding claim 11, Xu et al. discloses an apparatus for wireless communication at a base station (Xu et al., FIG. 6), comprising: a processor (Xu et al., FIG. 6, determining circuitry 11); memory coupled with the processor (Xu et al., [0147] readable storage medium may include: ROM (Read Only Memory), RAM (Random Access Memory), magnetic disk, light disk, etc.); and instructions stored in the memory and executable by the processor (Xu et al., [0147] programs can be stored in a readable storage medium of a computer) to cause the apparatus to: 
identify a set of synchronization signal blocks (Xu et al., [0085] determining at least one first antenna port for transmitting a demodulation reference signal and at least one second antenna port for transmitting an enhanced reference signal, respectively, where the at least one second antenna port and the at least one first antenna port being determined have an association in relation to [0089] since only the NB-SSS in the synchronizing signal, including NB-PSS and NB-SSS, carries the cell ID, it is preferable that, the first antenna port for transmitting the demodulation reference signal serves as a transmitting port of the NB-SSS); and 
transmit each synchronization signal block of the set of synchronization signal blocks (Xu et al., [0087] transmitting the demodulation reference signal and the enhanced reference signal to a terminal, based on the at least one first antenna port being determined for transmitting the demodulation reference signal and the at least one second antenna port being determined for transmitting the enhanced reference signal). 
Xu et al. does not expressly disclose each synchronization signal block being transmitted on one or more component carriers of a set of component carriers or transmitted simultaneously on a wideband carrier.
Shin et al., for example, from an analogous field of endeavor (Shin et al., [0103] NR defines at least two types of synchronization signals including NR-PSS and NR-SSS, where NR-PSS is defined for initial symbol boundary synchronization for at least an NR cell and NR-SSS is defined to detect an NR cell ID or at least a part of the NR cell) discloses each synchronization signal block being transmitted on one or more component carriers of a set of component carriers or transmitted simultaneously on a wideband carrier (Shin et al., [0170] for PSS transmission, four Zadoff-Chu sequences of length 17 using different root indexes may be configured to be transmitted one by one in each symbol or one ZC sequence of length 17 using the same root index may be configured to be repeatedly transmitted to each symbol).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine each synchronization signal block being transmitted on one or more component carriers of a set of component carriers or transmitted simultaneously on a wideband carrier as taught by Shin et al. with the system of Xu et al. in order for a UE to receive the synchronization signal even if different subcarrier spacings are configured for the PSS and the SSS (Shin et al., [0171]).

Regarding claim 20. An apparatus for wireless communication at a base station  (Xu et al., FIG. 6), comprising: 
means for identifying (Xu et al., FIG. 6, determining circuitry 11) a set of synchronization signal blocks (Xu et al., [0085] determining at least one first antenna port for transmitting a demodulation reference signal and at least one second antenna port for transmitting an enhanced reference signal, respectively, where the at least one second antenna port and the at least one first antenna port being determined have an association in relation to [0089] since only the NB-SSS in the synchronizing signal, including NB-PSS and NB-SSS, carries the cell ID, it is preferable that, the first antenna port for transmitting the demodulation reference signal serves as a transmitting port of the NB-SSS); and 
means for transmitting (Xu et al., FIG. 6, signal transmitting circuitry 13) each synchronization signal block of the set of synchronization signal blocks (Xu et al., [0087] transmitting the demodulation reference signal and the enhanced reference signal to a terminal, based on the at least one first antenna port being determined for transmitting the demodulation reference signal and the at least one second antenna port being determined for transmitting the enhanced reference signal). 
Xu et al. does not expressly disclose each synchronization signal block being transmitted on one or more component carriers of a set of component carriers or transmitted simultaneously on a wideband carrier.
Shin et al., for example, from an analogous field of endeavor (Shin et al., [0103] NR defines at least two types of synchronization signals including NR-PSS and NR-SSS, where NR-PSS is defined for initial symbol boundary synchronization for at least an NR cell and NR-SSS is defined to detect an NR cell ID or at least a part of the NR cell) discloses each synchronization signal block being transmitted on one or more component carriers of a set of component carriers or transmitted simultaneously on a wideband carrier (Shin et al., [0170] for PSS transmission, four Zadoff-Chu sequences of length 17 using different root indexes may be configured to be transmitted one by one in each symbol or one ZC sequence of length 17 using the same root index may be configured to be repeatedly transmitted to each symbol).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine each synchronization signal block being transmitted on one or more component carriers of a set of component carriers or transmitted simultaneously on a wideband carrier as taught by Shin et al. with the system of Xu et al. in order for a UE to receive the synchronization signal even if different subcarrier spacings are configured for the PSS and the SSS (Shin et al., [0171]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guo et al. (US 20170325260 A1) is cited to show an eNB with N transmit beams that would require 2N OFDM symbols to complete the SSS/PSS transmissions, while ensuring via a beam sweeping scheme that the received SSS/PSS signal quality is adequate to enable UE synchronization for any location in the eNB coverage area, where a beam sweeping based SSS/PSS transmissions may span a sequence of multiple SFs, and may occupy a portion of the OFDM symbols in the last SF in the sequence, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416